           Case 7:15-cr-00577-KMK Document 34 Filed 02/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Re: Criminal Cases


17cr66                                                   NOTICE OF TELECONFERENCE
15cr577                                                        INFORMATION




KENNETH M. KARAS, United States District Judge:

         For the week of March 1, 2021, the Court will hold all criminal proceedings by

telephone. To access the teleconference, please use the following information:

         Meeting Dial-In Number (USA toll-free): (888) 363-4749 Access Code: 7702195

         Please enter the conference as a guest by pressing the pound sign (#).

         Any requests for adjournments should be filed as soon as possible and clearly explain

why the conference should be adjourned.

SO ORDERED.

Dated:     February 26, 2021
           White Plains, New York

                                                           KENNETH M. KARAS
                                                          United States District Judge
